Citation Nr: 0944012	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for small fiber 
peripheral neuropathy of the right hand, to include as a 
result of exposure to Agent Orange.

3.  Entitlement to service connection for small fiber 
peripheral neuropathy of the left hand, to include as a 
result of exposure to Agent Orange.

4.  Entitlement to service connection for small fiber 
peripheral neuropathy of the right foot, to include as a 
result of exposure to Agent Orange.

5.  Entitlement to service connection for small fiber 
peripheral neuropathy of the left foot, to include as a 
result of exposure to Agent Orange.

6.  Entitlement to service connection for diabetic 
retinopathy, to include as a result of exposure to Agent 
Orange.

7.  Entitlement to service connection for spots in the visual 
field of the right eye (cataracts), to include as a result of 
exposure to Agent Orange.

8.  Entitlement to service connection for hypertension, to 
include as a result of exposure to Agent Orange.

9.  Entitlement to service connection for basal and squamous 
cell carcinomas, to include as a result of exposure to Agent 
Orange.

10.  Entitlement to service connection for seborrheic 
keratoses, to include as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
December 1959, and March 1960 to December 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2003 rating 
decisions by the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing at the RO 
before the undersigned was conducted in September 2006.  The 
Board remanded the claim in May 2007 for further development 
and consideration. 

The issues have been recharacterized as indicated on the 
title page to comport with the medical evidence of record.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era; he served aboard the USS Midway.

2.  The preponderance of the evidence shows that the 
Veteran's diabetes mellitus, Type 2 was first clinically 
demonstrated many years after service, and there is no causal 
connection between the Veteran's diabetes mellitus, Type 2, 
and military service or any incident therein, to include any 
exposure to herbicide agents.

3.   The preponderance of the evidence shows that the Veteran 
currently is not suffering from small fiber peripheral 
neuropathy of the right hand.

4.  The preponderance of the evidence shows that the Veteran 
currently is not suffering from small fiber peripheral 
neuropathy of the left hand.

5.  The preponderance of the evidence shows that the 
Veteran's small fiber peripheral neuropathy of the right foot 
was first clinically demonstrated many years after service, 
and there is no causal connection between the Veteran's small 
fiber peripheral neuropathy of the right foot and military 
service or any incident therein, to include any exposure to 
herbicide agents.

6.  The preponderance of the evidence shows that the 
Veteran's small fiber peripheral neuropathy of the left foot 
was first clinically demonstrated many years after service, 
and there is no causal connection between the Veteran's small 
fiber peripheral neuropathy of the left foot and military 
service or any incident therein, to include any exposure to 
herbicide agents.

7.  The preponderance of the evidence shows that the Veteran 
currently is not suffering from diabetic retinopathy.

8.  The preponderance of the evidence shows that the 
Veteran's spots in the visual field of the right eye 
(cataracts) were first clinically demonstrated many years 
after service, and there is no causal connection between the 
Veteran's visual field of the right eye (cataracts) and 
military service or any incident therein, to include any 
exposure to herbicide agents.

9.  The preponderance of the evidence shows that the 
Veteran's hypertension was first clinically demonstrated many 
years after service, and there is no causal connection 
between the Veteran's hypertension and military service or 
any incident therein, to include any exposure to herbicide 
agents.

10.  The preponderance of the evidence shows that the 
Veteran's basal and squamous cell carcinomas were first 
clinically demonstrated many years after service, and there 
is no causal connection between the Veteran's basal and 
squamous cell carcinomas and military service or any incident 
therein, to include any exposure to herbicide agents.

11.  The Veteran's seborrheic keratoses were first clinically 
demonstrated in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, Type 2 have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for small fiber 
peripheral neuropathy of the right hand have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  The criteria for service connection for small fiber 
peripheral neuropathy of the left hand have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  The criteria for service connection for small fiber 
peripheral neuropathy of the right foot have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  The criteria for service connection for small fiber 
peripheral neuropathy of the left foot have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

6.  The criteria for service connection for diabetic 
retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

7.  The criteria for service connection for spots in the 
visual field of the right eye (cataracts) have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

8.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

9.  The criteria for service connection for basal and 
squamous cell carcinomas have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

10.  The criteria for service connection for seborrheic 
keratoses have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in March 2006 and 
June 2007, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a September 2009 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran's service treatment records note a history of 
abnormal blood glucose in service in May 1974 during 
hospitalization for an unrelated condition.  In October 1980, 
a seborrheic keratosis was excised from the Veteran's left 
neck, and an intradermal nevus was excised from his upper 
lip.  

In a July 1991 private progress note, the Veteran stated that 
he has had borderline blood pressure and diabetes of one-
year's duration.  Glucose intolerance was diagnosed in July 
1995.  In an October 1995 private progress note, the Veteran 
complained of "spots" in his right eye of one-year's 
duration.  A May 1996 private progress note noted that the 
Veteran's uncomplicated vitreous traction of the right eye 
had resolved.  From 1996 to 2003, the Veteran received 
treatment for squamous and basal cell carcinomas, and actinic 
and seborrheic keratoses, of the left forehead, face, right 
neck, chest, and back.  In a June 2002 report, the Veteran's 
private physician, George M. Dmytrenko, M.D., Ph.D., stated 
that the Veteran had symptoms consistent with small fiber 
peripheral neuropathy and a normal neurological examination.  
The physician stated that most likely the Veteran's seven-
year history of diabetes mellitus is the cause of the 
peripheral neuropathy.  The earliest diagnosis of diabetes 
contained in the record was in November 2002.  

A Veteran who served in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending on May 7, 1975, 
is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 
1116.  To be entitled to presumptive service connection for 
certain diseases associated with herbicide exposure, it must 
be established that the Veteran actually served in-country.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his military duty to be entitled 
to the presumption of herbicide exposure under 38 U.S.C. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  The records do 
not show any service in Vietnam, or any exposure to herbicide 
agents in the course of his duty assignments.  There can be 
no basis to grant service connection based on presumption of 
exposure to herbicides and, absent such presumption, it would 
need to be factually established that there was herbicide 
exposure.

Notwithstanding the foregoing, a veteran can establish 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Hence, a 
claimant may establish service connection by presenting 
evidence which shows that it was at least as likely as not 
that the disease was caused by inservice exposure to Agent 
Orange or any disease or injury in service.  38 U.S.C.A. 
§§ 1110, 1131.  To establish service connection for a 
disability, a claimant must submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).

In addition, service connection may be granted for a chronic 
disease, including diabetes mellitus, hypertension, and 
cancer, if manifested to a compensable degree within one year 
following service.  38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required, to support the claim.  
38 C.F.R. § 3.303(b).

There is no such evidence of record in this case, beyond the 
Veteran's assertions, that he was exposed to Agent Orange in 
service or that such exposure caused any disability at issue.  
Therefore, service connection for any disability based on 
inservice Agent Orange exposure is not warranted.  

A VA diabetes mellitus examination was conducted in November 
2008.  After an examination and review of the Veteran's 
claims file, the examiner stated that the Veteran's diabetes 
mellitus, Type 2 had its onset 15 to 20 years after service, 
there was no objective to support the diagnosis of upper 
extremities peripheral neuropathy, essential hypertension 
began 22 years after service and was not caused or related to 
service, and basal cell carcinoma and squamous cell carcinoma 
were not caused or related to service.  It was noted that the 
Veteran's peripheral neuropathy of the lower extremities 
started relatively soon after the onset of the Veteran's 
diabetes mellitus.  The risk factors for the condition were 
significant alcohol use, smoking, and vitamin deficiency.   

A VA eye examination was conducted in January 2009.  After an 
examination and review of the Veteran's claims file, the 
examiner stated that the Veteran did not have diabetic eye 
disease.  The diagnosis was bilateral cataracts most likely 
not related to diabetes mellitus.  

Service connection for the Veteran's diabetes mellitus, Type 
2, small fiber peripheral neuropathy of the feet, spots in 
the visual field of the right eye (cataracts), hypertension, 
and basal and squamous cell carcinomas is not warranted as 
there is no competent evidence that the Veteran sustained 
these disabilities in service or that they are related to 
service.  See Pond, supra.  

Service connection for small fiber peripheral neuropathy of 
the hands and diabetic retinopathy is not warranted as there 
is no competent evidence that such current disabilities 
exist.  See Gilpin, supra.  Regarding any hand peripheral 
neuropathy, the Veteran is already in receipt of service 
connection for bilateral carpal tunnel syndrome.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

Regarding the Veteran's seborrheic keratoses, the November 
2008 VA diabetes mellitus examination report stated that the 
disability was noted in service but was a familial condition 
not aggravated in service.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  As the Veteran's skin was 
noted to have been normal upon examination during entrance 
into service, and there is no evidence that he had 
preexisting seborrheic keratoses, service connection for the 
disability is warranted as it was first noted in service.  




ORDER

Entitlement to service connection for diabetes mellitus, Type 
2 is denied.  

Entitlement to service connection for small fiber peripheral 
neuropathy of the right hand is denied.

Entitlement to service connection for small fiber peripheral 
neuropathy of the left hand is denied.

Entitlement to service connection for small fiber peripheral 
neuropathy of the right foot is denied.

Entitlement to service connection for small fiber peripheral 
neuropathy of the left foot is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for spots in the visual 
field of the right eye (cataracts) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for basal and squamous cell 
carcinomas, and atypical seborrheic keratoses is denied.

Entitlement to service connection for seborrheic keratoses is 
granted.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


